                                              Case 3:20-cv-00866-EMC Document 7 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         MARK A. GUARDADO,                              Case No. 20-cv-00866-EMC
                                   8                     Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9               v.

                                  10         CHARLES WILSON,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On April 24, 2020, mail was sent from the Court to Plaintiff at the address he provided to

                                  15   the Court and was returned undelivered on May 11, 2020, bearing the markings “return to sender”

                                  16   and “NIC,” an abbreviation for “not in custody.” Docket Nos. 8, 8-1 in Guardado v. Brown, Case

                                  17   No. 20-cv-865 EMC (orders from Case No. 20-cv-865 EMC and Case No. 20-cv-866 EMC sent in

                                  18   same envelope that was returned undelivered). Plaintiff has not provided any address other than

                                  19   the address to which the undeliverable mail was sent. More than sixty days have passed since the

                                  20   mail was returned to the Court undelivered. Plaintiff has failed to comply with Local Rule 3-11(a)

                                  21   which requires a party proceeding pro se to “promptly file with the Court and serve upon all

                                  22   opposing parties a Notice of Change of Address specifying the new address” when his address

                                  23   changes. Local Rule 3-11(b) allows the Court to dismiss a complaint without prejudice when mail

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 3:20-cv-00866-EMC Document 7 Filed 07/14/20 Page 2 of 2




                                   1   directed to a pro se party is returned as not deliverable and the pro se party fails to send written

                                   2   notice of his current address within sixty days of the return of the undelivered mail. This action is

                                   3   DISMISSED without prejudice because Plaintiff failed to keep the Court informed of his address

                                   4   in compliance with Local Rule 3-11(a).

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: July 14, 2020

                                   9

                                  10                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
